Violence in the Democratic Republic of Congo (debate)
The next item is the Council and Commission statements on the violence in the Democratic Republic of Congo.
Mr President, the Presidency attaches great importance to discussing with the European Parliament the highly problematic situation in the Democratic Republic of Congo. Infringements of human rights, and particularly increased sexual and gender-related violence, are a huge problem. It is high time for a debate on the situation in the country, particularly in view of the recent UN report. The report from the UN group of experts emphasises that a number of armed groups active in the country are supported by a well-organised network that is partly based within the European Union.
I do not need to remind you of the EU's long-term commitment to the Democratic Republic of Congo and the entire African Great Lakes Region. The EU has long made efforts to bring about peace and stability in the country. It is important that this commitment continues, both politically and in terms of development. I am sure that the Commission will say more about this later.
This support has been manifested in various ways, including the appointment of the first EU Special Representative for the region as far back as 1994. Both military and civil ESDP instruments have been used. We have had Operation Artemis in Ituri province, the temporary EUFOR deployment in the period leading up to the 2006 elections, as well as EUSEC RD Congo for reform of the defence forces and EUPOL RD Congo for reform of the police. Bearing all this in mind, there have been both positive and negative developments. Diplomatic relations between the Democratic Republic of Congo and Rwanda have been restored. That is to be welcomed. Peace agreements with most of the armed groups in the eastern part of the country were signed in 2008 and 2009. These now have to be implemented.
The situation is unstable in many ways. Many armed groups in the east are in the process of being integrated into the army and some uncertainty pervades this integration work. Military operations are continuing against other armed groups, including the FDLR and the Lord's Resistance Army. These groups are directly responsible for targeting civilians and for an enormous amount of human suffering. At the same time, armed groups are re-emerging in other parts of the country. The eastern part of the country remains an area in which international law and human rights are being infringed. There are high levels of murder, acts of violence and sexual attacks. These crimes are spreading throughout the country on an alarming scale, despite President Kabila's announcement of a so-called zero tolerance policy.
The illegal exploitation of natural resources is a further major problem. It is important that the country's rich mineral deposits are brought under legitimate national control, both as a source of much-needed income for the state and in order to cut off economic support to illegal armed groups. The Council is also concerned about the preparatory work and arrangements for the planned local elections. Management problems, insufficient transparency and infringements of citizens' and political rights represent serious obstacles to the democratisation process.
Since there are many significant problems that still provide cause for deep concern, the Council has taken a tough stance as regards the serious crimes against international law and human rights in North Kivu and South Kivu. The Council recently condemned these acts in its conclusions and emphasised that the government of the Democratic Republic of Congo must ensure that all those responsible are brought to justice.
The EU is firmly committed to continuing to help bring about peace, stability and development for the population of the country. In this regard, reform of the security sector is crucial to the country's stabilisation. All players within this sector, including the Congolese authorities, must strive to ensure that the common interest in reform of the security sector is genuinely safeguarded. We must also encourage continued specific improvements in regional relations through firmer political and economic partnerships between the countries of the region.
I can assure you that the Council and the European Union will stand by its commitment to the Democratic Republic of Congo and is concerned about its future. We will continue our wide-ranging commitment in the country and will continue to speak plainly wherever international law and human rights are infringed. We are very grateful in this respect for the constructive and persistent role played by the European Parliament, and I am looking forward to hearing your views in this debate.
Mr President, ladies and gentlemen, a year or so ago, the situation in Goma, a city besieged by the CNDP troops led by Laurent Nkunda, was the primary concern of the Congolese authorities and the international community.
Every effort has been made to prevent the worst. Promoting a political agreement, firstly between the DRC and Rwanda, and then between the Congolese Government, the CNDP and the other armed groups has made it possible, in the short term, to defuse the ticking time bomb of violence, although its potential for destabilisation today remains intact. It remains intact because the underlying causes have been addressed superficially and on the basis of a short-term, purely political rationale. Being faced with only poor solutions, the international community has opted for the least serious one; that is not a criticism, just an obvious fact, an observation.
The international community and the European Union have been unable to take the decision to deploy a protection force. The MONUC reinforcements that we have been requesting for over a year now are only just starting to arrive. The recent report by the United Nations group of independent experts and that by the Human Rights Watch organisation provide a damning account of the current situation that cannot be ignored or passed over in silence.
It is time now to address and to deal with these underlying causes, and to come up with lasting solutions. If this is to be done, however, it will require everyone's cooperation - the cooperation of the Congolese and Rwandan governments in the first instance, and of MONUC, the United Nations, the rest of the international community and the European Union in the second instance.
There is no doubt that the political and diplomatic rapprochement between Rwanda and the DRC can be beneficial in terms of creating stability in the region and, if the will exists on both sides, can help establish a situation of peaceful coexistence and profitable cooperation between the two countries within a revitalised Economic Community of the Great Lakes Countries.
However, this is only the start of what remains a long and problematic journey. The FDLR issue is at the heart of the problem, as are all the associated sets of problems that it entails and which complicate the situation: the illegal exploitation of natural resources; the lack of protection for minorities; the impunity in a vast stateless area where the public authorities are not only incapable of controlling the territory but include representatives who are often part of the problem.
The Rwanda-DRC agreement has meant that the CNDP and the unacceptable demands of Laurent Nkunda have been temporarily brought under control. The agreement has simply resulted in the replacement of Laurent Nkunda by Bosco Ntaganda, who is more easily influenced and willing to reach any compromise whatsoever in exchange for immunity, which is in violation of all the international provisions on crimes against humanity and which neither Rwanda nor the DRC are entitled or able to grant him.
So far, the hasty integration of the CNDP into such an ineffective and totally chaotic army as the FARDC; the obtaining, by Bosco Ntaganda, of increased autonomous power resulting from the implementation of a parallel chain of command within the FARDC, for which the irregular payment of the soldiers and the absence of any form of discipline or hierarchy provides fertile ground; MONUC's insufficiently controlled and gauged support for the military operations against the FDLR; and the non-existent response to the demands of the Rwandophone minorities are factors that are liable to create even more serious problems than those which we faced a year ago - problems that neither Rwanda nor the DRC will be capable of managing any longer.
The situation has scarcely improved against this backdrop: the humanitarian crisis continues without any obvious signs of improvement, as do the human rights violations, the sickening trend of violence, indeed of sexual atrocities, the impunity for all manner of crimes, and the pillaging of natural resources. One need only read the United Nations and the Human Rights Watch reports that I mentioned to understand the scale of this never-ending tragedy. It is clear that the actions aimed at preventing the FDLR from doing harm must continue, but not at any price, not without first having done everything it takes to minimise the risks that military pressure entails for innocent civilians.
This requires better planning, the redefining of priorities and greater protection of the populations by MONUC, which is the main task stipulated in its mandate. The conditions in which MONUC may operate must also be clear and unambiguous. This is not about calling for MONUC to withdraw or disengage. A hasty withdrawal by MONUC would be disastrous, as it would create an even greater vacuum: the recent events in the Equator region, which are essentially one more symptom of the Congolese disease, prove this.
Clearly, it is also important to stop the political and economic collusion from which the FDLR continue to benefit in the region and elsewhere in the world, including in our Member States. The FDLR's campaign is not a political campaign, but a criminal act of which the Congolese population is the main victim, and this is how the campaign and all those who are directly or indirectly associated with it must be treated. This is why a firmer stance is needed against all forms of trafficking. At the same time, beyond the disarmament, demobilisation, repatriation, reintegration and resettlement (DDRRR) process, the Rwandan and Congolese authorities must be more perceptive with regard to individuals who are not necessarily criminals.
That being said, the solution to a large part of the problem must also be found in the DRC. I am, of course, thinking of the local origins of the conflict. In this regard, the agreements of 23 March must be applied in full, otherwise, sooner or later, we will see the frustrations of the local populations gain the upper hand. This is absolutely essential if the stabilisation efforts and the will to revive economic activity in the Kivus are to succeed. At that point, the international community really will have a role to play.
However, the Kivus aside, I am also thinking of the huge mess that the DRC has become over the last 20 years or so. It is a country in which practically everything needs to be rebuilt, starting with the state, the absence of which is at the heart of all the problems.
In order to achieve this task, certain elements are crucial. Firstly, democracy must be consolidated. I am, of course, thinking of the local, legislative and presidential elections announced for 2011. Elections are one element of democracy, but we must not forget the need to continue to support the political institutions and forces in a dialectic relationship with the opposition. Without this, we would not be operating in a truly open political system.
The second element is without doubt the need to strengthen good governance. While it is true that, given the extent of its problems, the DRC cannot do everything at once, it clearly must demonstrate a solid political will if it is to have a chance of success. Parliament raised the issue of impunity. This is a good example, because it is a matter of political will and it also underpins the whole business of affirming the rule of law. The problem is that things cannot be done in isolation. The rule of law also requires a reform of the security sector and real progress in economic governance terms.
The scale of the challenges implies the need for long-term policies. However, that must not be an excuse for any lack of immediate action. I am thinking in particular of the issues of sexual violence and human rights, which Parliament has highlighted. Political will can play a crucial role here, and in this regard, we must welcome the commitment made by President Kabila to take a zero tolerance approach. This approach must now be applied.
The Commission, which, by the way, is already doing a great deal of work in this area (supporting the judiciary, helping victims), is prepared to continue to support the DRC. In this connection I have also expressed my wish for the International Criminal Court and the Commission to cooperate more closely in practice with regard to the fight against sexual violence.
A consolidated democratic system, good governance and political will: those are the key elements on which we would like to build our partnership as equals with the DRC.
Mr President, practically every journalist who writes about Africa would like to be the next Joseph Conrad. This is why journalists most often concentrate on unfavourable aspects, because they are looking for the heart of darkness.
However, Congo does not have to be a heart of darkness. It can be a normal country. There are normal countries in Africa, where rich natural resources serve the good of the people, the public authorities care for the common good, children go to school, and sex is associated with love and not rape and violence. I am certain that the key to success in Kivu and the whole of Congo is the quality of government. Without democratic, just, honest and effective government, peace and justice cannot be achieved. Without responsible government, the country's riches serve only a few, leaders look after themselves, schools are empty and violence becomes a part of everyday life.
I remember the optimism of 2006. I, myself, was an observer during the elections, and we were all pleased because, after a gap of 40 years, democratic elections were taking place in that large and important country. However, our optimism has turned out to be premature. It is hard not to ask the question why this has happened, and why the elections did not result in a better life for Congo. In my opinion, it is a question of money, as Mrs Malmström and Mr De Gucht have said. They spoke about the illegal use of resources and how this is used to finance arms, which serves to continue and escalate the conflict. If we can put a stop to this, we will be closer to our goal.
on behalf of the S&D Group. - Mr President, I thank the Commissioner for his statement, which certainly reassures me.
Can I say, Commissioner, that I agree with you absolutely: we cannot pull out; we cannot create a vacuum, because a vacuum exists there already and that is a vacuum of political will, and we need political leadership to resolve this according to international obligations as well as according to the rule of law.
Let me just deal with the reality of this. In the conflict since 1998, over 5 000 400 people have lost their lives and, indirectly or directly, as many as 45 000 deaths occur every month.
It is reported that there are 1 460 000 internally displaced people, most of them facing violence, and let me give a voice to those who do not have a voice, those who suffer such violence. The armed actors in the Democratic Republic of Congo (DRC) have perpetrated gender-based violence through various forms, including sexual slavery, kidnapping, forced recruitment, forced prostitution and rape. The Congolese victims of sexual violence include women, men and boys who have also suffered rape, sexual humiliation and genital mutilation.
Resolution after resolution has been passed. The time has come for us internationally to demand an end to these atrocities.
Mr President, Mrs Malmström, Commissioner, ladies and gentlemen, as you know, I have always kept a close eye on events taking place in the east of the Democratic Republic of Congo. Despite the promising progress made thanks to the recent rapprochement between Rwanda and the DRC - a rapprochement without which there will be no solution in the east and which must therefore be consolidated - despite the agreements of 23 March between Kinshasa and the Congolese rebel group, which the Commissioner spoke about, the situation in the east remains deeply concerning.
I would like to make seven observations. The first is that peace certainly cannot be established in the east of Congo until the FDLR are prevented from doing harm. Unfortunately, the main victims of the military pressure that the DRC is exerting at present and which is aimed at cutting these extremists off from their bases and their sources of income are the civilian populations, who are victims of collateral damage but also of the condemnation of some and the violent acts of others.
This risk was foreseeable and, as the Commissioner said, MONUC's capabilities needed to be strengthened from the outset, as today it is still sorely lacking in resources suitable for coping with all the requests and its organisation on the ground is also not always ideal.
Even though we must demand a greater degree of coordination and a greater, more active presence on the ground, it would be dangerous to make judgments or comments about MONUC that could be used by certain negative forces as an excuse to demonise it. Clearly, that would be even more serious.
Another element concerns the acts of violence by the FARDC. The context of war cannot, of course, in any way justify such behaviour, and thus, I welcome the decision taken by the United Nations to stop providing logistical support to those Congolese units that fail to respect human rights. The zero tolerance policy recently introduced by President Kabila clearly must be welcomed, but whether it is respected and implemented or not is another matter.
The shortcomings of the Congolese judicial system are creating a widespread feeling of impunity. That is why I encourage the efforts made by the Commission, in close cooperation with certain EU Member States, to work on restoring a judicial system, including in the east.
Lastly, my final point: the one thing that still has to be rebuilt in Congo is a rule of law with real governing powers. Today, these powers are completely non-existent and thus create an extremely serious vacuum.
Mr President, Mrs Malmström, Commissioner, as you have both said, the situation in the Kivu region is extremely worrying, despite the presence of almost 20 000 MONUC troops.
The civilian populations and, in particular, women, are the main victims of the conflict strategies employed by the armed groups and even, as someone said, by certain units of the Congolese army, which have made systematic rape a weapon of war. Moreover, last month, a group of Congolese women came here to remind us of this - and rightly so - with the aim of enlisting our support against this scandalous strategy.
The pillaging of resources, as you said, Commissioner, is another factor that is exacerbating this conflict. I agree with what was said just now: it is highly dangerous to discredit MONUC, to discredit it unnecessarily, to make it solely responsible for the situation in the eyes of the populations, who are already worn out by so many years of war and massacres.
I entirely agree that it is not MONUC's mandate that must be reviewed and that it should obviously not be asked to withdraw. What must be reviewed are its rules of engagement, its operational directives, so that it cannot in any way be associated with or support a Congolese unit that has men in its ranks who violate human rights or commit acts of violence.
The Congolese authorities, too, have a big responsibility in this fight against impunity concerning acts of sexual violence, crimes which, I might add, should be brought before the International Criminal Court. These same authorities must also ensure that the soldiers are quartered in barracks immediately. If they were quartered in barracks, things would no doubt be different.
Lastly, I believe that we must revisit the Amani programme. This programme offers the possibility of building a dialogue and peace everywhere, since these alone are the guarantees of lasting reconstruction. In any case, I welcome your intervention, which I broadly support, and I hope that the European Union will remain active. This is crucial, even though, regrettably, it did not want to put a force together. That would have been a possibility a little less than a year ago. Nevertheless, I believe that European Union action is crucial.
Mr President, in no other country in the world have there, as yet, been more European Security and Defence Policy operations than in the Democratic Republic of Congo. As always, the question arises of whose security is being defended. Is it the security of the Congolese civilian population, the women and children? The UN mission MONUC did not prevent thousands of people being killed, tortured and raped and hundreds of thousands of people being expelled - atrocities in which the government forces supported by the EU were involved.
So what is being defended in the Congo? Humanity? Or are we safeguarding a regime that, between 2003 and 2006, for example, concluded 61 contracts with international mining firms, not a single one of which was judged by international NGOs to be acceptable from the point of view of the Congolese people? President Kabila changed course for a while and concluded fewer contracts with Western firms. This change was suspended when the war escalated once again. My question is, why are the people who pull the strings of the largest group behind the murders in eastern Congo - the FDLR - reputed to be in Germany? I am referring here to the resolution that I have tabled on behalf of the Confederal Group of the European United Left - Nordic Green Left.
(DE) Mr President, the expulsion of millions of people, thousands of rapes and hundreds of murders must not be the sad legacy of the largest UN peace-keeping operation in the world. The Congo operation was decided on ten years ago, but nothing much has been achieved. Militias continue to plunder the rich supply of natural resources in the region, terrorise the inhabitants and commit crimes against humanity.
Embargoes have been ineffective so far. Rebels are simply changing sides and they carry out their crimes in the safe uniforms of Congolese soldiers. Two war criminals were recently brought before the war crimes tribunal in The Hague and development projects and elections were able to take place - a partial success, at least.
We also succeeded in striking a small blow against the global Democratic Liberation Forces of Rwanda (FDLR). However, we have not been able to put an end to the cruel civil war. The fronts are always changing.
It is particularly disturbing when accusations made against the UN mission turn out to be true. UN soldiers must not stand there and do nothing when atrocities are being committed and, even more importantly, the army's logistics support must not be associated with support for human rights violations. The Congo mission simply must not turn into some kind of Vietnam for Europe.
Essentially, we need a coordinated European security policy and peace-keeping operations, but above all, in the area surrounding Europe and not in far-off Africa, where the ethnic fronts are unclear. In my opinion, the EU must concentrate its peace-keeping operations on the crisis regions in its own backyard, such as the Balkans or the Caucasus. Therefore, we should, perhaps, end the EU's involvement in the UN mission in Africa.
Mr President, that the situation in the Democratic Republic of Congo (DRC) is deplorable and that the effect of the conflict upon the people there is tragic goes without saying.
However, there are a number of important points that must be reiterated here and in our joint motion for a resolution. We must remember that the violence in the DRC, like so many conflicts of its type, is often driven by greed but also stems from and is fuelled by poverty. Fighting over territory, ethnicity, resources or politics are but branches of the same rotten tree of want.
Increase a man's prosperity and give him purpose and you will reduce his desire to kill or be killed. That is our development challenge as a Parliament.
Secondly, we must ensure that any military presence in a foreign country is designed and implemented to reduce suffering and violence, not exacerbate it. We must stand as pillars against impunity rather than agents of it.
If there is evidence that Western missions are not living up to this standard, then their presence and practices must be urgently reassessed.
Finally, history has shown us that, in internecine conflicts such as in the DRC, a political solution is the only hope for peace. Dialogue and engagement are the only roads toward such a solution.
With the post-Lisbon creation of our External Action Service, the European Union must take its place on the international stage as a more proactive facilitator of dialogue and a sponsor of peace.
(RO) As has been emphasised so far, millions of civilians have been deliberately killed during military operations in the eastern part of the Republic of Congo. There is a risk of this kind of news becoming quite routine due to the unprecedented frequency with which acts of violence are committed in this country. The victims of these actions include children, young girls and women, not to mention civilians involved in protecting human rights and journalists.
The humanitarian crisis is deepening with every day that passes. The lack of security in the area means that humanitarian organisations can no longer provide any intervention. More than 7 500 cases of rape and sexual violence have been recorded in the first nine months of this year alone, which is more than the figure for the whole of last year. All these incidents have taken place against a backdrop of famine and extreme poverty affecting millions of people. The blame for this whole tragedy lies both with the Congolese army and Rwandan rebels. Unfortunately, however, there are indications that the UN troops in the Congo bear a large share of the responsibility as they are allowing serious violations of human rights to take place. This is why I believe that the European Union must discuss urgently how the UN forces in the Congo are going to achieve properly the mission objectives that have been assigned them.
Measures are also required to put an end to money-laundering activities, arms trafficking and gold trafficking, which results in more than 37 tonnes of gold being illegally removed from the Congo every year, with a value in excess of EUR 1 billion. The money from this is used to procure weapons and encourage crime in this country.
(NL) Mr President, I have just listened to the speech by Mr Mölzer, who has now left, the gist of which was: it is so hopeless that we should just give up and concentrate on our own neighbours. I must say that, if one really looks at the situation, one is almost tempted to call it a day. On the other hand, I then think of the group of women who visited us here last month, to whom Mrs Durant also referred, and I wonder whether we could look them in the eye and tell them that we are simply giving up, or that it is not one of our priorities, or that we mean to just adopt yet another resolution and consider our job done. When I think of those women, of their despair and bitterness and the feeling that they have been left in the lurch, I do consider it eminently possible to hold such a debate.
The resolution contains very many positive elements, and I hope that we shall indeed lend force to them with action, but I just wanted to emphasise one aspect. We frequently talk about rape, or sexual violence, but in fact, these terms scarcely cover the reality of the situation. The women with whom we spoke said it goes far beyond attacks on individuals; it is not individual violence but rather an attack on the community, aimed at destroying its fabric. It is my view, therefore, that there is now a most urgent need for us not only to take action, put an end to impunity, pay on the nail and provide the resources for the actions we have announced, but also to show that we are extending a hand to the people there, that we stand in solidarity with them and are not leaving them in the lurch; that we are shouldering our moral responsibility.
(RO) At the present juncture, which also coincides with the moment when the United Nations is preparing to announce the extension of MONUC's mandate, I think we need to reflect on the international community's actions in light of the situation on the ground in the RDC, which is, unfortunately, continuing to deteriorate. As is also borne out by the experience of Operation Kimia II conducted by the Congolese army with MONUC's support, military success is not sufficient when the cost in humanitarian terms is high and if it is paid through the suffering of the Congolese civilian population.
I believe that the recent military operations conducted against the FDLR have had disastrous consequences, resulting, which we should be aware of, in large-scale human rights violations and exacerbating the humanitarian crisis. On the other hand, impunity offers an invitation to commit these crimes over and over again. I believe that protection of the civilian population must be the number one priority. The European Parliament must strongly assert that acts of violence, particularly sexual violence, and human rights violations in general, as well as the abuses committed in Kivu, must stop immediately, along with the climate of impunity.
(ES) Mr President, other Members have already spoken of the tragic situation in the Democratic Republic of Congo. They have spoken of the millions of deaths and cases of rape and abuse against the civilian population. They have spoken of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) and of cooperation by the European Commission on the ground. Less has been said, however, about the need to control the illegal flow of raw materials, such as diamonds, gold and other products, to the rest of the world. These products are being 'laundered' through legitimate accounts and companies in our own countries or in the United States.
This is important work for Mrs Ashton. With the authority conferred on her by the Treaty of Lisbon and the support of the 27 Member States and of this Parliament, she could coordinate a whole programme of action to prevent this wealth from ending up in the hands of the warlords who are responsible for the killing and rape.
(FR) Mr President, in the light of the recent alarming reports coming out of North and South Kivu, and in the light of the extremely violent nature of the attacks perpetrated against civilians and, more specifically, against women, children and the elderly, urgency - a word so often used by the European Union and by the entire international community with regard to Congo - seems to me to be an immediate requirement. Everything must be done to ensure the protection of the civilian populations. The mandate given to the MONUC personnel on the ground will no doubt be extended, but it absolutely must be re-evaluated and strengthened, too, so that this rising tide of violence can be stemmed.
For many years now, international communities, NGOs and Congolese women have made constant efforts to combat the use of sexual assault as a weapon of war. Today, systematic and widespread use is made of this weapon in peaceful areas, and always with total impunity. I welcome the recent determination shown by the Congolese authorities to put a stop to this impunity, but this zero tolerance policy must be ambitious - all perpetrators of violence, without exception, will have to answer for their actions - and truly effective.
The opening, at the International Criminal Court, of the first trials of the alleged perpetrators of sexual crimes committed during an armed conflict must result in the Court being able to identify all the culprits so that they can be sentenced without delay.
Lastly, all this, needless to say, goes hand in hand with the strengthening of state structures, the maintenance of law and order, the promotion of gender equality, and the protection of human rights and, hence, of the rights of women and children, whose dignity, childhood and innocence are often sacrificed on the altar of another form of humiliation: indifference.
(FR) Mr President, the humanitarian situation in the east of the Republic of Congo - and, more specifically, in the eastern province and in the Kivu region - is disastrous, as we now know. The security situation of the civilian populations deteriorated following, among other things, the joint military operations conducted by the Congolese army and the Ugandan and Rwandan troops against all the rebel armed groups, operations which left countless massacres and human rights violations in their wake.
Sexual violence is a very disturbing and very widespread trend, and is now part of everyday life for the people of Congo. What is more, numerous acts of violence are being committed against humanitarian workers.
According to official figures, there are 2 113 000 displaced persons in the east of the Republic of Congo. Since 1 January 2009, more than 775 000 new cases of displaced persons have been recorded in the Kivu and 165 000 in the districts of the east of the eastern province.
Currently, it is estimated that humanitarian aid is required for almost 350 000 vulnerable people: children, widows and victims of sexual violence. A rapid response by the European Union is therefore crucial.
(FR) Mr President, Commissioner, ladies and gentlemen, all the speakers have rightly emphasised the terrible situation in which the Congolese people, and especially Congolese women, are living in the east of that country. They have talked about the rapes and the barbaric acts that these people suffer and about the murders of which they are victims. Rather than talk about them, however, I invite you to visit the UNICEF and V-Day websites, which obviously say all there is to say about this subject.
Today, I am going to talk to you about the real consequences that these barbaric acts have for Congo; I am going to talk about the physically and mentally wounded women, who must be cared for; and I am going to talk about the murdered women, who will no longer be able to contribute to the economic development of Congo and whose unborn children will never be able to contribute to it either. I would also like to talk about the spread of AIDS, a trauma suffered by the entire Congolese population, which paints a negative picture of Congo to the international community - one, in short, of a country that is getting into more and more of a mess.
Encouraging a lasting peace and promoting the economic development of Congo are only achievable if the Congolese Government and the UN are successful in their efforts to combat sexual violence against Congolese women and, more broadly speaking, if they ensure that a genuine rule of law is established in that country.
(FR) Mr President, Minister, Commissioner, I, in turn, would like to refer to the tragedy of the sexual violence suffered by women in the DRC and, more specifically, in the east of the country. The phenomenon is not new. It is extremely complex. It is multidimensional. The physical and psychological suffering of the victims is made even worse by this social exclusion, which is tragic for them. President Kabila's zero tolerance policy is today tentatively beginning to bear fruit, but everyone is aware that only a global strategy can combat this scourge in the long term.
I know, Commissioner, that the Commission is already intervening, and is doing so via a multitude of projects and budgets, too. However, faced with these figures and with the terrible, dreadful accounts we are hearing, do you not think that we in this House are entitled to have our doubts about the results of this strategy? Women, Commissioner, are the main vehicle for peace and reconstruction in a country. They are the future of Congo. How do you intend to act more effectively and more promptly?
(FR) Mr President, I, too, wished to speak in this debate, since it concerns a subject that I have been following for a long time. Unfortunately, in the light of the constant acts of violence and the human rights violations in the east of the DRC, we are obliged once again to strongly condemn the massacres, the crimes against humanity and the acts of sexual violence committed against women and girls that are still taking place in the eastern province.
That is why I join with my fellow Members in calling for all the competent authorities to intervene immediately in order to bring the perpetrators of these crimes before the courts and in calling on the United Nations Security Council once again to urgently take any measures that have the capacity to actually prevent anyone else from committing further attacks against the civilian populations in the eastern province of the DRC.
Similarly, I call on all the parties involved to step up the fight against impunity and to enforce the rule of law by combating, among other things, the rape of women and girls and the enlistment of child soldiers.
(DE) Mr President, in November 2009, there was an exchange of ambassadors between Rwanda and the Democratic Republic of Congo - a tiny ray of hope for this ravaged country and its ravaged people. In addition, the leader of the Democratic Liberation Forces of Rwanda was arrested. These are both signs of improvement in the situation in eastern Congo. My question for the Commission is this: what measures are you intending to take to bring about further rapprochement between Congo and Rwanda?
With regard to the UN mandate, a great deal has been said here today about taking all forms of action. Let us be frank: if there is a UN mandate, then it should clearly be for the protection of those who are oppressed, tortured, violated and abused, in particular, the women and children of this country. In this regard, one thing must be quite clear: if a UN mandate is issued - and we Austrians are a bit restrictive in this area - then it should be consistent and, if need be - including for the protection of the oppressed people - those on the ground must be armed.
Mr President, I think it is unfortunate that in this Christmas season, we have spent the last two days discussing violence around the world, be it in Chechnya or in Afghanistan and now in the Congo. But, nevertheless, that is the reality.
At the same time, taking the message of the festive season of peace and goodwill, we must, as my colleague Mr Mitchell put it so well, become sponsors of peace. And this is a great opportunity for the High Representative, Lady Ashton, to use the power and support of the European Union in a way that could not have been done before, to bring these countries to order and to try and alleviate the terrible suffering in these places.
The long-term solution, though, will come not from economic improvement but from education, and we have to try and ensure free access to proper education in these countries, because that is really the way to peace in the long term.
Mr President, in 1960, the Swedish Secretary-General of the United Nations, Dag Hammarskjöld, asked the Irish troops to go as peacemakers into what was then the Belgian Congo, which became the Congo. They did a tremendous job.
I am extremely worried about the role of the United Nations troops in the Congo at present: the Moroccans, the Pakistanis and the Indians. We are talking about rape, violence, trading and so on, but the United Nations troops there are not covering themselves in glory and are actually doing a disservice.
I agree completely with Mr Mitchell, that the European Union needs to take a firmer hand. We are a European Union, totally united. We did excellent work in Chad. We need our own peacekeepers in there and we cannot rely on the United Nations. The situation is that we have a beautiful people, victims of European colonisation, victims of tribal conflict, victims of international blindness, and we cannot be blind any longer. We simply have to go in and save those people.
(SV) Mr President, it is almost impossible to grasp the terrible statistics being mentioned, and yet we know that they are true. Nonetheless, there is a feeling - perhaps shared by many - that when it comes to the poorest of poor countries in sub-Saharan Africa, our commitment is not as strong or as specific as it should be. There has been mention of military power. I think we all realise that we have to fight poverty and corruption if we are to make any progress towards relieving and improving the situation of this country's population, which has suffered so appallingly.
We are happy to talk about Afghanistan and spend a lot of time discussing the terror there and what the Taliban are doing, and rightly so. Here is another people, however, who have suffered and are still suffering the most appalling conditions. I would like to stress that there are non-governmental organisations which can carry out work if they are provided with state support and with EU support, but that often seems to be very difficult to bring about.
Mr President, as this debate has shown, there are incredibly good reasons for continuing our commitment to the Democratic Republic of Congo. The EU is already highly committed to achieving long-term stability, security and development in the country. Commissioner De Gucht gave a long account of the EU's operations.
Taken together, the contributions of the Member States and the Commission make the EU one of the largest contributors of aid to the region, and therefore we can have an influence. If stability is to be maintained in the Democratic Republic of Congo and in the region, however, it is crucial that the standard of living of the Congolese population is improved, that human rights are safeguarded, and that vigorous action is taken against corruption in order to establish a society based on the principles of the rule of law.
The appalling sexual violence that many Members have borne testimony to here and that we unfortunately hear about in far too many reports is naturally entirely unacceptable. The perpetrators must not be allowed to go free. They must be brought to justice. The Congolese Government has a great responsibility to ensure that this happens and that President Kabila's zero tolerance policy does not just consist of fine words but actually results in action.
As far as the Council is concerned, the mandate of the two ESDP missions was reviewed following the investigation mission in the Democratic Republic of Congo in early 2009 with a view to helping to combat precisely this kind of sexual violence. As a result, EUPOL DR Congo is to send two multidisciplinary teams to the provinces of North Kivu and South Kivu, with a mandate covering the entire country. These teams will provide various types of specialist expertise in areas such as the investigation of crimes and the control of sexual violence. Recruitment for these missions is currently under way.
Of course, this is only a small contribution. In such a large country, it is modest. Nonetheless, it is important and this new specialist force will be able to support the implementation of correct investigation procedures for sexual violence, particularly where the acts are carried out by those in uniform.
We are about to embark upon question time, but this is my final debate in this House as a representative of the Swedish Presidency. I would like to thank you for the many good debates, the enjoyable times and the very good cooperation that I have enjoyed with the Members of the European Parliament and with you, Mr President.
I too would like to express, on behalf of all my fellow Members, our sincere thanks for your efficiency and your efforts which gave us all so much pleasure.
Member of the Commission. - Mr President, first of all, I would like to thank all the Members who have contributed to this debate. I am not going to revert back to my initial statement. Let me just focus on three things.
First, the European Commission is doing a lot with respect to humanitarian aid and programmes for re-establishing the rule of law. We are speaking about tens of millions and even more than EUR 100 million initially. But the problem is, of course, how effective is all this in the end, if you do not have a proper counterpart in the political arena?
Secondly, I would like to comment on the mandate of MONUC because, although MONUC may be criticised and has to be criticised for what recently happened, I think it would be the ultimate mistake to ask that they leave the DRC. This would be the worst thing one could imagine.
Let me just read to you some sections of the mandate adopted by the UN Security Council at the beginning of last year. It states that 'the Council also decided that MONUC shall, from the adoption of this resolution, have the mandate, in this order of priority, working in close cooperation with the Government of the DRC in order to ensure, firstly, the protection of civilians, humanitarian personnel and United Nations personnel and facilities; to ensure the protection of civilians, including humanitarian personnel, under imminent threat of physical violence, in particular, violence emanating from any of the parties engaged in the conflict'.
Another very relevant paragraph is paragraph G regarding the coordinated operations. It states 'coordinate operations with the FARDC - the army - integrated brigades deployed in the eastern part of the Democratic Republic of Congo and support operations led by and jointly planned with these brigades in accordance with international humanitarian, human rights and refugee law with a view to', etc.
So the mandate is, in fact, very clear and what should be discussed are the rules of engagement. In fact, what MONUC should do is look at its own rules of engagement, because it is up to them to decide how they will proceed.
Lastly, there is a lot of criticism also of international criminal justice. People are questioning whether this is compatible with politics. Can you have international criminal justice, on the one hand, and proper political management of a crisis, on the other? That is a very interesting question.
In the Congo, you see one of the answers. We have allowed Bosco Ntaganda to take over the leadership of the CNDP from Laurent Nkunda, although there is a warrant against Bosco Ntaganda, and you see what happens. There is no such thing as a free lunch. You cannot choose between, on the one hand, management of a political crisis and, on the other hand, putting international criminal justice into practice. I think that, as the European Parliament and as the European Commission, the pre-eminence should go to the due application of international criminal justice.
I have received six motions for resolutiontabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 17 December 2009.